Citation Nr: 0501088	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-29 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran received an honorable discharge for active 
service from May 1976 to April 1982.  He had a second period 
of active service (July 1982 to March 1986), for which he 
received a discharge under conditions other than 
dishonorable.  See Form DD 214.  

An Administrative Decision, issued in March 2003 following a 
hearing in January 2003, concluded that the veteran's 
character of discharge for the second period of service is 
deemed to have been dishonorable for the purposes of 
entitlement to VA disability compensation benefits.  The 
veteran was notified of this decision in March 2003, and was 
advised that he had one year to seek further review of this 
decision.  There is no evidence of an appeal of the 
Administrative Decision.        

The cervical spine disability claim comes before the Board of 
Veterans' Appeals (Board) from a March 2003 rating decision 
issued by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Appeal to the 
Board was perfected.  

In November 2004, the veteran personally testified before the 
undersigned Veterans Law Judge of the Board, sitting in 
Washington, D.C.  The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further evidentiary development is warranted 
before a decision can be issued on the merits of the claim of 
entitlement to service connection for degenerative disc 
disease of the cervical spine.  Such development would ensure 
that the veteran's due process rights, including those 
associated with the Veterans Claims Assistance Act of 2000 
(VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and VA regulations implementing VCAA, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are met.  The 
specific bases for remand are set for below.  

Essentially, the veteran maintains that his current cervical 
spine disorder is attributable to an injury incurred in or 
around October 1980, while he was stationed at the Yokota Air 
Force Base (AFB) in Japan (during the first period of active 
service resulting in an honorable discharge).  More 
specifically, he reportedly injured his cervical spine while 
playing football as a member of a U.S. Navy command football 
team.  He states that his injury was significant enough that 
he was admitted to the emergency room by ambulance, and 
received extended follow-up care, including several weeks of 
therapy, at the AFB hospital.  He denies having had a pre-
existing injury or condition involving the cervical spine.  
See notice of disagreement; appeal to the Board (VA Form 9); 
and Board hearing transcript.  As further support of his 
claim, the veteran recently submitted (along with a waiver of 
his right to an initial review by the RO) layperson 
statements from three relatives and a friend, all of whom 
indicated that the veteran told them about an in-service 
football injury.  

The record includes service medical records from both periods 
of service.  With respect to those from the first (honorable 
discharge) period, there is nothing in the service medical 
records, which include an April 1982 separation medical 
examination report, but not a service entrance medical 
examination report dated in or around March 1976, concerning 
a neck or cervical spine problem or a football injury.  At 
the time of the separation medical examination, clinical 
findings for the musculoskeletal system were deemed normal.
  
As for medical records from the second period of service 
(dishonorable discharge), these records include both a June 
1982 report of medical history and report of medical 
examination (entrance), and March 1986 report of medical 
history and report of medical examination (separation).  The 
June 1982 records indicate that the veteran reported a 
swollen left fifth finger joint, but nothing concerning the 
neck or cervical spine is noted, and normal clinical findings 
were noted for the musculoskeletal system.  There is nothing 
in the service medical records covering the second period of 
service concerning a prior football injury, or any neck or 
cervical spine problems.  The only possibly relevant medical 
evidence from this service period is a reported February 1985 
incident in which the veteran, inebriated, fell on ice, but 
broke his fall with the left side of his face and his right 
hand.  The provisional diagnosis was closed head trauma with 
hemotympanum.  The March 1986 records note no musculoskeletal 
abnormality other than a broken right thumb (resulting from 
the February 1985 incident), not considered disabling upon 
discharge.  In March 1986, the veteran himself reported being 
in good health.  It also is noted that the veteran himself 
does not attribute his current spine problem to the 1985 
incident; he believes that the 1980 football injury alone is 
the cause.    

The post-service evidentiary record includes VA medical 
records from the West Palm Beach, Florida and Salisbury, 
North Carolina, facilities, dated within the last several 
years.  They indicate that the veteran has been diagnosed 
with degenerative disc disease of the cervical spine, as 
confirmed by X-ray studies.

The record suggests that an effort had been made to obtain 
1981-1982 service medical records from the "Yokoya" 
facility, but apparently no records were recovered.  The 
Board is of the opinion that another effort should be made to 
obtain medical records related to treatment for the purported 
in-service football injury, seeking, in particular, records 
dated in 1980, as well as those in 1981-1982, if any.     

Further, as documented in the Board hearing transcript, the 
veteran reportedly received chiropractic care at a private 
facility in Raleigh, North Carolina, in the late 1990s, for 
cervical spine problems.  The chiropractic care records are 
not in the claims folder.  As this case is being remanded for 
further search of the veteran's service medical records, the 
remand permits an opportunity to obtain chiropractic care 
records as well.     

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

In consideration of the foregoing, this case is REMANDED, via 
the AMC in Washington, D.C., for the following actions, after 
which a de novo review should be undertaken by the RO:

1.  Obtain records of the veteran's 
treatment provided between 1980 and 1982 
at the Yokota, Japan, Air Force Base 
medical facility, including clinical 
records.  See M21-1 part III,  4.03.  
Document search efforts made.  Also 
document any determination that no 
additional service medical records exist, 
or are for whatever reason unavailable, 
and the reasons why.  Associate with the 
claims folder any such documents 
obtained.         

2.  Obtain and associate with the claims 
folder chiropractic care records from the 
Raleigh, North Carolina, facility, dated 
in the late 1990s.  Ask the veteran and 
his representative to provide 
authorization to obtain the records and 
the specific information needed to 
accomplish this directive (such as the 
facility name and address).  Document 
unsuccessful attempts to obtain these 
records.   

3.  Schedule the veteran for a VA 
examination to determine whether the 
veteran's current cervical spine 
disability is related to his military 
service, specifically, to the football 
injury that he reports occurred in 
October 1980.  The examiner should review 
the veteran's claims folder.  The written 
report of the examination should include 
(i) diagnosis of any current cervical 
spine disorder(s); and (ii) for each 
diagnosis, an opinion as to whether it is 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed disability is related 
to disease or injury during the veteran's 
active, honorable military service from 
May 1976 to April 1982.  Associate the 
examination report with the veteran's 
claims folder. 

4.  Review the claims folder and 
readjudicate the claim.  If the decision 
is adverse to the veteran, issue a 
Supplemental Statement of the Case and 
give the veteran and his representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



